Citation Nr: 1608074	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left hip disorder, including arthritis, claimed as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1978 to February 1981, and was in the Army Reserves from March 1981 to April 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a right knee condition, as no new and material evidence adequate to reopen the claim was received, and denied service connection for a left hip condition.


FINDINGS OF FACT

1.  The claim for service connection for a right knee disorder was previously denied in a January 2010 rating decision, and the Veteran did not appeal the decision.

2.  The additional evidence received since the January 2010 decision is cumulative and redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right knee disorder, and does not raise a reasonable possibility of substantiating the right knee claim.

3.  The Veteran's left hip disorder is not related to service or to any service connected disorder.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2015).

2.  The criteria for reopening service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

3.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a September 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The letter provided notice of the criteria to reopen a previously denied claim by submitting new and material evidence, as well as the criteria for establishing service connection.  See 38 U.S.C. § 5103(a)(1); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

Specifically regarding the Veteran's claim for a right knee disorder, upon receipt of an application to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3).  Here, the RO has obtained pertinent medical records, including VA outpatient treatment reports and identified private treatment records.

Furthermore, a VA examination was not obtained in connection with the service connection claim for the Veteran's left hip disorder.  The Veteran explicitly contends secondary service connection between the Veteran's left hip disorder and right knee disorder.  However, the right knee disorder continues to be denied service connection, as discussed in detail below.  In any case, there is no evidence indicating that the left hip disorder is directly related to service.  As such, there is no legal basis for obtaining a VA examination of opinion for the left hip claim; and, there is no other evidence that would warrant a VA examination or opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence - Right Knee Disorder

The Veteran is seeking to reopen his claim of entitlement to service connection for a right knee disorder.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2014); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).

In a January 2010 rating decision, the RO, in part, denied service connection for a right knee condition because the evidence did not show that the right knee condition permanently worsened as a result of active military service, or that the right knee was injured in the line of duty during a verified period of inactive or active duty for training.  The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted his application to have the previously denied claim reopened in August 2012.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

At the time of the January 2010 decision, the record included pre-service private treatment records, a March 1978 enlistment examination, service treatment records submitted by the Veteran, private treatment records from Dr. T.D. from September 2003 to June 2009, including a June 2009 letter that stated that the Veteran's time in the military and reserves "aggravated his knee on several occasions" and as such the Veteran "should be extended disability compensation for his persistent right knee problems."  Additionally, the Veteran's claim application stated that he had bilateral knee surgery prior to service, that he twisted his right knee in 2003 while on reserve training, and that he had knee pain since that time.

The evidence of record in January 2010 established that the Veteran had a pre-existing condition noted at the time of entrance into active duty service.  See VBMS, 6/26/09 Service Treatment Records (STRs).  Additionally, it established the element of a current disability with diagnoses of a lateral meniscus tear of the right knee as well as chronic right knee arthritis.  See VBMS, 7/13/09 Private Treatment Records (Dr. T.D. 11/26/03-11/11/08), p. 2, 7-10.  However, the evidence of record did not demonstrate that the Veteran's right knee disorder permanently worsened as a result of active military service, or that the right knee was injured in the line of duty during a verified period of inactive or active duty for training.

The pertinent evidence obtained since the January 2010 rating decision consists of the Veteran's claim application, private treatment records from November 2003 to May 2009, and VA treatment records from September 2009 to September 2012.

In the Veteran's August 2012 claim to reopen the right knee disorder claim, he provided details of the 2003 in-service injury, reported chronic problems with pain and flare-ups of swelling ever since the injury, and noted a diagnosis of meniscus tear, surgery in November 2003, and a right knee replacement in December 2011.

Private treatment records from Dr. T.D. include additional records not previously provided, but none of which involve the complaint, treatment, or diagnosis of the right knee.  See 3/11/13 Private Treatment Records (Dr. T.D. 11/26/03-5/12/09).

VA treatment records from September 2009 to September 2012 show that the Veteran began seeking treatment at VA in September 2009; was found to have severe degenerative changes of the right knee and assessed with right knee degenerative joint disease (DJD), based on x-ray evidence; had a total right knee arthroplasty as a result of severe DJD; and received occupational and physical therapy as a result.  See Virtual VA, 9/26/12 CAPRI, p. 51, 72, 78.



The Board finds that the additional evidence submitted is cumulative and redundant of the evidence of record at the time of the January 2010 rating decision, and does not raise a reasonable possibility of substantiating the Veteran's previously denied service connection claim.

The Veteran's claim for service connection for a right knee disorder was initially denied in January 2010 because he failed to show that it was aggravated or permanently worsened by active duty service, or that he injured his right knee in the line of duty during a verified period of inactive or active duty for training.  None of the new evidence submitted addresses those elements in any material way.  Rather, they provide additional evidence as to his current disability, continuity of symptomatology since service, and an injury while in the reserves, which have all already been presented.

Therefore, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim for service connection for a right knee disorder.  Accordingly, the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection - Left Hip Disorder

The Veteran stated in his August 2012 claim that he had been diagnosed with arthritis in his left hip, which was due to or the result of gait impairment, or favoring, caused by his right knee condition.  As such, the Board will first address his claim for service connection for a left hip disorder on a secondary basis.

The claim of entitlement to service connection for a left hip disorder is inherently based on entitlement to compensation for a right knee disorder.  As compensation for the right knee disorder is not warranted, there is no legal basis for a grant of service connection for a left hip disorder as proximately due to or a result of the right knee disorder.

Although the Veteran specifically contends secondary service connection, the Board will also address direct service connection of the Veteran's left hip disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran, during the course of VA treatment, noted a pre-service sports injury to his right knee, at which time he stated that he also injured his left hip, which was not addressed at the time of the injury.  See Virtual VA, 9/26/12 CAPRI, p. 16.

As an initial matter, the Board notes that a March 1978 enlistment examination found the Veteran to have normal lower extremities and noted bilateral knee surgery.  No left hip disorder was noted.  As such, the Veteran is presumed to be sound at the time of entrance into service.

Although service treatment records were found to be incomplete, there is no evidence or indication that the Veteran complained of, exhibited symptoms of, received treatment for, or was given a diagnosis for a left hip disorder.  In fact, the Veteran submitted service treatment records reflecting complaints and treatment for his right knee disorder while in service, but did not submit any regarding his left hip disorder.  He also did not allege that he complained of, received treatment for, or was diagnosed with a left hip disorder while in service.

VA treatment records reveal that the Veteran sought treatment for his left hip disorder from May 2011 to April 2013.  A May 2011 x-ray revealed fairly extensive osteoarthritic changes involving the weight-bearing region of the left hip.  See Virtual VA, 9/26/12 CAPRI, p. 100.  In September 2011, the Veteran complained of left hip pain, and the orthopedic surgery resident noted that x-rays revealed degenerative arthritis in the left hip.  See id. at 64.  In August 2012, he had a total left hip replacement and subsequently underwent physical and occupational therapy.  In October 2012, he denied any current complaints and reported improved pain and the ability to perform the usual activities of daily life.  See Virtual VA, 1/22/13 CAPRI, p. 1-3.

The Board notes that there is no evidence of the Veteran's arthritis manifesting to a compensable degree within one year of service.  Osteoarthritic changes were first noted in May 2011, and he was diagnosed with degenerative arthritis in the left hip in September 2011, approximately 30 years after separation.  As such, the presumptive service connection provisions of chronic diseases under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) do not apply in this case.

Additionally, although the Veteran noted a pre-service left hip injury, he did not allege continuous symptoms of left hip pain during service or since separation from active duty service.  In fact, the medical evidence does not demonstrate any complaints, medical treatments, or diagnoses related to his left hip arthritis until May 2011.  The lack of complaints, diagnoses, and treatments of arthritis for about 30 years weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Therefore, based upon the above rationale, the Board finds that the weight of the evidence demonstrates that symptoms associated with left hip problems due to arthritis have not been continuous or recurrent during service or since separation from service.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1331.

Therefore, the evidence weighs against a finding that the Veteran's left hip disorder is related to his service in any way.  Accordingly, service connection for a left hip disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





ORDER

New and material evidence having not been submitted, the claim for entitlement to service connection for a right knee disorder is not reopened, and the appeal is denied.

Service connection for a left hip disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


